Title: From George Washington to Robert R. Livingston, 8 January 1783
From: Washington, George
To: Livingston, Robert R.


                        
                            Dear Sir, 
                            Newburgh 8th Jany 1783.
                        
                        Your favor of the 25th of Decr has been duly received—and I thank you for the information contained in it.
                            The Marquis in his Letter to me, is not very explicit in his Sentiments respecting the Negociations of Peace; But refers
                            me to his Official letter to you for his thoughts at large. In general, he holds up an idea, which perfectly accords with
                            my opinion, that nothing will be concluded till the meeting of the British Parliament; and, if matters are not brought to
                            a favourable issue in a Month afterwards, that the War will rage in all its Fury.
                        Ever since the secession of Mr Fox, and others from the Administration, I have been decidedly of opinion that
                            Peace would not take place before that epocha—That it would depend upon the strength of the contending Parties, and their
                            influence on the Nation, whether it would then happen or not. And that the intermediate space would be employed in
                            Intriguing—In an investigation of Powers—In hearing propositions—and in probing the intentions of one another to the
                            bottom—These I suppose would have been pretty well understood on all sides by the 26th of Novr (—as the ground on which
                            Lord Shelburne is placed also would)—it followed then, in my judgment, that the Ministry would communicate to and take the
                            sense of Parliament on the terms upon which Peace could be obtained; and leave it with the Nation to accept them, or
                            furnish the means of prosecuting the War vigorously. The power given to Mr Oswald to treat with any Commissioner—or
                            Commissioners properly authorized from the United States of America, is more than I expected would have happened before
                            the meeting of Parliament—But as the Gentlemen on the part of America would not treat with him unless such Powers were
                            given, it became an act of necessity to cede them to effect the other purposes here named. Thus I account for the indirect
                            acknowledgment of our Independence by the King; who I dare say felt some severe pangs at the time he put his hand to the
                            Letters Patent—It is not however less efficacious or pleasing on that acct—and breaking the Ice is a great point gained.
                        There can be very little doubt I believe of the conclusion of the Commercial treaty with Holland—But, I have
                            apprehensions that that Power will be the most difficult to satisfy at the general Treaty of Peace.
                        It is with great pain I hear of the repeal of the Impost Law in Virginia—What could induce it? What Office is
                            Mr Jefferson appointed to, that he has, you say, lately accepted? If it is that of Commissioner of Peace, I hope he will
                            arrive too late to have any hand in it. My best respects to him when he arrives—& Compliments in which Mrs
                            Washington joins to Mrs Livingston. I have the honor to be with the greatest esteem & regard Dr Sir Yr Most Obt
                            & Affe Hble Ser.
                        
                            Go: Washington
                        
                    